Dillon 3.,
dissenting. — The defendant is individually sued upon the following note:
“ Burlington, Dec. 26, 1865.
“ Ninety days after date we promise to pay to the order of J. T.'Byerson six hundred and fifty-six TV¡y dollars,
(Signed.) “ C. HENDKIE & CO.”
The petition is in the usual form. No reason is averred why defendant is individually sued. Plaintiff claims the right under the statute to bring suit against the defendant alone, and further claims that he is not obliged to bring suit against either the copartnership in its firm name or against the individual members composing it. Kev., § 2785. This is the first time that the question has been presented for the decision of this court. I am of opinion that the plaintiff cannot select one member of an existing firm, and sue him individually, upon a note executed in the *485firm name. The majority opinion bases the right to do this, solely upon section 2764 of the Revision, which is quoted in that opinion and need not be repeated. The majority hold that “the language of this section when fairly construed embraces partners.” .In my .judgment this section does not embrace partners, but refers to instruments signed by several distinct persons in law. My reasons are briefly these :
1. Partners are not mentioned in section 2764. It reads “ two or more persons,” not partners.
2. The common law made many nice distinctions between joint, joint and several, and several obligations. Thus, if two signed a joint contract all must be sued, or the defendant coiild plead in abatement. Then, also, if two or more signed a joint and severed contract the plaintiff must, by the common law, sue each separately or all together. Then, also, if two or more signed a several contract, not joint, a joint action against all could not be maintained. Nor could representatives be joined with survivors. Now, it was to abolish these distinctions that section 2764 was enacted. If partners had been intended it seems strange they should not have been mentioned.
3. Section 2764 occurs in the chapter on parties. In the majority view it.embraces.partners,.and gives the right to sue each or all, or any number of them. Then why, if this be so, is there express provision made for the case of partners in the same chapter in “parties to an action? ” Why, in section 2785, is it provided that, “ a copartnership may also be sued in the individual names of its members?” The majority reason is, to prevent possible misconstruction. If so, why did it not read thus: “ A copartnership may be sued in the individual name of its members ” or any of them may he sued imdi/oiducdly. In my judgment, section 2785 was intended to regulate the right of partners to sue and their liability to be sued, and *486the mode; and, being a distinct provision as to partners, the inference is quite clear and satisfactory to my mind, that the case of partners is not embraced and was not intended to be embraced in the prior section (2764) relating to joint and several liabilities by two or more distinct persons.
4. The majority view will, I fear, lead to embarrassing difficulties with respect to the rights of firm and individual creditors. If the plaintiff recovers against Hendrie alone, is the firm property or is the individual property of Hendrie primarily liable? Can execution be levied at once on the individual property of Hendrie, if there is abundant firm property on which it may be executed ? Can Hendrie object? Can.the firm creditors insist that the debt has lost its character as a firm debt by the voluntary action of the plaintiff in suing one of the members alone ? Can Hendrie, if sued alone, plead a set-off’ held by him individually against the plaintiff? If the firm of “ G. Hendrie & Co.” have a set-off, may Hendrie if sued alone, also plead this ? If he pleads payment or other defense, and fails, is the result conclusive against the firm in a suit afterward, against it? If he succeeds, is the plaintiff concluded by the result, if he afterward sues the firm or the other members? Whether plaintiff succeeds or fails in this action against Hendrie alone, can he afterward sue. the firm (which would include Hendrie) or the individual members of the firm, under section 2785, which would also include the present defendant? I can see no reason for holding the majority view, and the above suggestions and queries will show to what great confusion and disorder it will lead. With unaffected deference to the opinion of my brothers, I am nevertheless most reluctantly, yet most clearly, led to a different conclusion.